SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1206
CA 11-00870
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


LOUIS LEONE AND ROSITA LEONE,
PLAINTIFFS-RESPONDENTS,

                     V                                            ORDER

KYLE J. KACZMAREK, HELENE D. KACZMAREK,
DEFENDANTS-RESPONDENTS,
AND KELLY M. LEONE, DEFENDANT-APPELLANT.


RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA, LLP, BUFFALO (JOHN R.
CONDREN OF COUNSEL), FOR DEFENDANT-APPELLANT.

PAUL WILLIAM BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered July 13, 2010 in a personal injury action.
The order denied the motion of defendant Kelly M. Leone for summary
judgment dismissing the complaint and all cross claims against her.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court